Citation Nr: 0404419	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  02-18 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for prostate cancer due 
to asbestos exposure.

2.  Entitlement to service connection for skin conditions, 
including as due to asbestos exposure.

3.  Entitlement to service connection for granuloma of the 
right lung due to asbestos exposure.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to a higher initial rating for bilateral pes 
planus.

6.  Entitlement to a higher initial rating for a left foot 
fracture.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to August 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, known 
as the Tiger Team.

In April 2002, the RO granted service connection for pes 
planus in April 2002 and assigned a noncompensable rating.  
In a September 2002 decision, the RO assigned a 10 percent 
for pes planus.  As a 10 percent evaluation is not the 
maximum rating available for this disability, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).  As the 
claims for an increased rating for pes planus and a left foot 
fracture are on appeal following the initial rating assigned 
for these disabilities, the issues have been characterized as 
such on the title page.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In June 2003, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Jackson, Mississippi.  At 
that time, the veteran raised the issue of entitlement to a 
total rating based on individual unemployability.  This issue 
is referred to the RO.  

The issues of increased ratings for pes planus and left foot 
fracture residuals, service connection for left and right 
knee disabilities, a skin disorder, and prostate cancer are 
REMANDED to the RO via the Veterans Benefits Administration 
Appeals Management Center (VBA AMC), in Washington, DC.  VA 
will notify you if further action is required on your part. 


FINDING OF FACT

Competent medical evidence of record does not demonstrate a 
relationship between the veteran's post-service diagnoses of 
granuloma and chronic obstructive pulmonary disorder and his 
active service to include exposure to asbestos.


CONCLUSION OF LAW

Service connection for chronic obstructive pulmonary disorder 
and granuloma due to asbestos exposure is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to 
this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations state that the provisions merely 
implement the VCAA and do not provide any additional rights.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

By way of the April 2002 rating decision and the September 
2002 Statement of the Case, the RO provided the veteran with 
the applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  In an 
October 2001 letter issued to the veteran upon the filing of 
his claim, the RO advised the veteran of the VCAA and of the 
responsibilities of the VA and the claimant are in developing 
the record.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help by getting that evidence.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately 60 days from 
the date of the letter.  The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   The Board concludes that VA 
has met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the available service medical records, 
post-service records and August 2002 VA examination report 
have been secured and associated with the file.  Regarding 
the issue of a respiratory disorder due to asbestos, the 
veteran has not indicated that there was any outstanding 
evidence not already of record.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Respiratory Disorders Secondary to 
Asbestos Exposure

The veteran is seeking service connection for granuloma of 
the right lung.  He maintains that he was exposed to asbestos 
when he worked in the motor pool and replaced brake shoes 
during service, and that this caused the development of his 
current respiratory disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999).

The veteran's DD 214 reveals that the veteran worked as a 
truck driver in service.  The veteran reported a history of 
working in the motor pool during service and testified that 
he worked as a mechanic and truck driver after service.  
Service medical records appear to have been lost in a fire at 
the National Personnel Records Center (NPRC) in 1973.  The 
report from the Office of the Surgeon General shows that the 
veteran was treated for the mumps in April 1951.  The service 
separation examination of August 1952 and the corresponding 
medical history report, are negative for reports of lung 
disorders.  There is no official documentation of record that 
the veteran was exposed to asbestos during his active 
service.   

Private medical records from several doctors dated from 
January to July 1993 and from September 1999 to October 2001 
include an x-ray report with findings and diagnoses of healed 
granulomatous disease in the right lung.  However, these 
private medical records do not contain any findings or 
diagnosis of asbestosis.  Moreover, there is no medical 
opinion relating the veteran's right lung disorder to his 
active service including any exposure to asbestos.  

An August 2002 VA examination report shows a diagnosis of 
granuloma of the right upper lobe and chronic obstructive 
pulmonary disorder (COPD).  However, the VA examiner opined 
that granuloma is not related to asbestosis and that the 
veteran did not have evidence of asbestosis such as pleural 
plaques, pleural thickening, calcifications, or interstitial 
changes shown on the scan.  The examiner determined that the 
pulmonary function tests results revealed obstructive, 
related to the chronic obstructive pulmonary disorder, rather 
than restrictive as seen in asbestosis.  The examiner also 
did not find evidence of a diagnosis of asbestosis.  

In statements and testimony, the veteran contended it was his 
opinion that this respiratory disorder was result of his 
exposure to asbestos during service.  However, there is no 
evidence of record that the veteran has specialized medical 
knowledge, thus he is not competent to offer medical opinion 
as to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. at 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494.  Therefore, the veteran's bare 
assertions without the supporting medical opinions are not 
sufficient to show entitlement to service connection for COPD 
and granuloma due to asbestos exposure.  

Overall, the medical evidence of record does not demonstrate 
that service connection is warranted for COPD and granuloma 
as due to asbestos exposure.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the veteran's 
claim of service connection for respiratory disorders due to 
asbestos exposure, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for COPD and granuloma due 
to asbestos exposure has not been established, and the appeal 
is denied.


REMAND

During his June 2003 hearing, the veteran stated that a 
private physician had drawn fluid off of his left knee 20 
years prior.  However, those records are not associated with 
the file.  The veteran also reported an upcoming appointment 
with his private physician regarding his prostate and skin 
cancers.  VA must make reasonable efforts to obtain relevant 
records that the claimant adequately identifies to VA and 
authorizes VA to obtain.  

On VA examination in August 2002, the veteran reported that 
he did not use orthopedic shoes or appliances.  However, 
during his June 2003 hearing, the veteran stated that he did 
use special shoes and that his pes planus and left foot 
problems worsened as he had recently received treatment at 
the Tuscaloosa VA facility in 2003.  Additionally, the Board 
notes that the left foot is affected by pes planus and 
fracture residuals, but the VA examiner did not indicate 
what, if any, symptoms from the fracture residuals are 
separate and distinct from the veteran's pes planus.  
Therefore, it appears that another examination should be 
obtained.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c) (2003).

In light of the foregoing, the case is REMANDED to the VBA 
AMC for the following actions:

1.  The VBA AMC should contact the 
veteran, and request that he identify any 
health care provider that treated him for 
bilateral pes planus, left foot fracture 
residuals, prostate cancer, skin 
disorders, and a bilateral knee condition 
since his separation from service.  In 
particular, the VBA AMC should secure the 
2003 VA treatment records from 
Tuscaloosa, as well as records from his 
private physicians, Dr. Jones and Dr. 
Gates.  Based on his response, the VBA 
AMC should attempt to procure copies of 
all records that have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder by the VBA AMC.  If, after making 
reasonable efforts to obtain named 
records the VBA AMC is unable to secure 
same, the VBA AMC must notify the 
appellant and (a) identify the specific 
records the VBA AMC is unable to obtain; 
(b) briefly explain the efforts that the 
VBA AMC made to obtain those records; and 
(c) describe any further action to be 
taken by the VBA AMC with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  If medical records requested in # 1 
are obtained, the veteran should be 
afforded the appropriate VA examinations 
to determine the nature, etiology and 
severity of his prostate cancer, skin 
disorders, and bilateral knee disorders.  
It is imperative that the examiners 
review the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner should opine whether it is as 
least as likely as not that the veteran's 
prostate cancer and skin disorders are 
related to inservice asbestos exposure or 
any other aspect of the veteran's 
service.  A complete written rationale 
for all opinions made must be provided.  
If any requested opinion cannot be 
provided that fact should be noted and a 
detailed explanation provided explaining 
why securing the opinion is not possible.   

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected bilateral pes planus and left 
foot fracture residuals.  Such tests as 
the examining physician deems necessary 
should be performed.  The examination 
should include complete observations of 
the range of motion of the affected 
areas.  All findings should be reported.  
The orthopedic examiner should also be 
asked to determine whether there is 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disabilities; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional ranges of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed 
in terms of the degree of additional 
ranges of motion loss due to pain on use 
or during flare-ups.  The examiner 
should also record any objective 
displays of pain.  The examiner should 
identify manifestations of each of the 
veteran's service-connected foot 
disabilities and distinguish those 
manifestations from any coexisting 
nonservice-connected disabilities.  The 
claims folder must be made available to 
the examiner for review before the 
examination.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.   The VBA AMC should readjudicate the 
claims of service connection for 
prostate cancer, skin disorders and a 
bilateral knee disability, as well as 
higher initial ratings for bilateral pes 
planus and left foot fracture residuals.  
The increased ratings for pes planus and 
left foot fracture residuals should be 
reviewed in light of DeLuca v. Brown, 8 
Vet. App. 202 (1995), and consideration 
should be given to the provisions of 
38 C.F.R. §§ 3.321(b), 4.40, 4.45 
(2003).  If the determinations remain 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decisions.  The veteran 
and his representative should be 
afforded the applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



